Citation Nr: 1509207	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  03-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for discogenic disease and arthritis of the lumbar spine with laminectomy, partial facetectomy, and neuroforaminotomy, L2-L4 (hereinafter "service-connected lumbar spine disability") for the period prior to January 27, 2003.

2.  Entitlement to a disability rating higher than 40 percent for service-connected lumbar spine disability for the period from January 27, 2003 to October 26, 2005.  

3.  Entitlement to a disability rating higher than 60 percent for diabetes mellitus, type II with erectile dysfunction.  

4.  Entitlement to an effective date earlier than September 23, 2011 for the grant of a 60 percent disability rating for diabetes mellitus type II with erectile dysfunction.  

5.  Entitlement to an effective date earlier than April 17, 2014 for the grant of a 20 percent disability rating for peripheral neuropathy of the right upper extremity associated with diabetes mellitus, type II with erectile dysfunction.  

6.  Entitlement to an effective date earlier than April 17, 2014 for the grant of a 20 percent disability rating for peripheral neuropathy of the left upper extremity associated with diabetes mellitus, type II with erectile dysfunction.  

7.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II with erectile dysfunction.  

8.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II with erectile dysfunction.  

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for prostate cancer, and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This case has a long procedural history:

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO is the Agency of Original Jurisdiction (AOJ).  

In July 2003, the Veteran withdrew his request for a hearing before the Board.  See 38 C.F.R. § 20.704(e) (2014).

In September 2005 and in June 2007, the Board remanded the case to the AOJ for additional development.  The Board ordered development has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In June 2008, the Board issued a decision in which it denied a disability rating higher than 20 percent for the Veteran's service-connected lumbar spine disability for the period prior to October 26, 2005 and granted a 40 percent rating for the same disability effective October 26, 2005.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In a January 2010 decision, the Court set aside the denial of a rating higher than 20 percent for the period prior to October 26, 2005 and remanded the matter to the Board for readjudication consistent with the Court's decision.  

In January 2012 the Board issued a decision in which it granted a 40 percent rating for the Veteran's service-connected lumbar spine disability for the period from January 27, 2003 to October 26, 2005 and denied a disability rating higher than 20 percent for the period prior to January 27, 2003.  The Veteran appealed that decision to the Court.  

In September 2012, the Court granted a joint motion for partial remand (JMR1) of the Veteran and the Secretary of Veterans Affairs (the Parties).  It vacated, and remanded for action consistent with the terms of JMR1, that part of the Board's decision that denied entitlement to a rating higher than 20 percent for the Veteran's service-connected lumbar spine disability for the period prior to January 27, 2003 and to a rating higher than 40 percent for the period from January 27, 2003, to October 26, 2005.  

In an April 2013 decision, the Board denied a disability rating higher than 20 percent for service-connected lumbar spine disability for the period before January 27, 2003 and did not adjudicate on the merits the issue of entitlement to a rating higher than 40 percent for the period from January 27, 2003 to October 26, 2005.  The Veteran appealed that decision to the Court.  

In February 2014, the Court granted a joint motion for partial remand (JMR2) of the Parties.  The Court vacated, and remanded for compliance with the instructions of JMR2, those portions of the April 2013 Board decision that denied entitlement to a rating higher than 20 percent prior to January 27, 2003, for the Veteran's service-connected lumbar spine disability, and did not adjudicate the issue of a rating higher than 40 percent for that same disability for the period from January 27, 2003 to October 26, 2005.  

This is the first instance this case has been before the undersigned (the prior VLJ has since retired). 

All issues other than the lumbar spine issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

In this regard, the Board apologies for the delay in the full adjudication of this case. 


FINDINGS OF FACT

1.  For the period prior to January 27, 2003, the Veteran's service-connected lumbar spine disability manifested as no more than moderate intervertebral disc syndrome (IVDS), slight limitation of motion of the lumbar spine; mild incomplete paralysis of the left sciatic nerve, and lumbosacral strain with characteristic pain on motion; and did not manifest as ankylosis

2.  For the period from January 27, 2003 to October 26, 2005, the Veteran's service-connected lumbar spine disability manifested as no more than severe IVDS, slight limitation of motion of the lumbar spine; lumbosacral strain with characteristic pain on motion; forward flexion of the thoracolumbar spine limited to 80 degrees, a combined range of motion of the thoracolumbar spine of 180 degrees, mild incomplete paralysis of the left sciatic nerve, and incapacitating episodes of IVDS of less than 4 weeks duration in a 12 month period, and did not manifest as ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 percent have not been met for the Veteran's service-connected lumbar spine disability for the period prior to January 27, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2002)

2.  The criteria for a disability rating higher than 40 percent have not been met for the Veteran's service-connected lumbar spine disability for the period prior to from January 27, 2003 to October 26, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); §§ 38 C.F.R. 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5237-5243, 4.124a, Diagnostic Codes 8520-8526 (2014); Diagnostic Code 5293 (2003) Diagnostic Codes 5289, 5292, 5293, 5295 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

At the outset, the Board notes that the Court has provided guidance with regard to cases involving a JMRs:

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

The Veteran was represented by an attorney with regard to the JMRs. Pursuant to the Court's guidance in Carter, the Board has focused on the terms of JMR2, as instructed by the Court.

Service connection for discogenic disease and arthritis of the lumbar spine was established in an August 1982 rating decision, effective December 30, 1982, and an initial disability rating of 10 percent was assigned under 38 C.F.R. § 4.71, Diagnostic Code 5293.  The AOJ increased the rating to 20 percent in a January 2000 rating decision, effective February 12, 1999.  In May 2000, the Veteran was hospitalized for L2, L3 and L4 lumbar laminectomy with partial facetectomy and neuroforaminotomy.  In September 2000 the AOJ received the Veteran's claim for an increased rating for his service-connected lumbar spine disability, which he reported had worsened since his last evaluation.  The AOJ denied his claim in the October 2001 decision on appeal.  In that decision, the AOJ recharacterized the disability as discogenic disease and arthritis of the lumbar spine with laminectomy, partial facetectomy, and neuroforaminotomy, L2-L4.  

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was in effect from July 2002 to April 17, 2014.  Since April 17, 2014, the combined rating for the Veteran's service-connected disabilities has been 100 percent.  His service-connected disabilities include peripheral neuropathy of all four extremities, associated with diabetes mellitus type II with erectile dysfunction.  



      Schedular Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Section 4.21 does not apply where the criteria are clearly conjunctive.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (citing for support to Johnson v. Brown, 9 Vet. App. 7 (1996) involving 38 C.F.R. § 4.71a, Diagnostic Code 5295).  

Words such as "slight", "mild," "moderate," "severe" and "pronounced" are not defined in the schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

During the pendency of the Veteran's appeal, changes were made twice to the Schedule for Rating Disabilities as it applies specifically to disabilities of the spine.  One revision was effective beginning on September 23, 2002 and the other on September 26, 2003.  The Board considers all versions of the regulations and applies the version most favorable to the claimant but can only apply the revised regulations beginning on the effective date of the respective revision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under 38 C.F.R. § 4.71a , and prior to September 26, 2003, Diagnostic Code 5289 provided that favorable ankylosis of the lumbar spine was assigned a 40 percent rating and unfavorable ankylosis of the lumbar spine was assigned a 50 percent rating.  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, ratings for limitation of motion of the lumbar spine were assigned under Diagnostic Code 5292.  Severe limitation of motion was assigned a 40 percent rating, moderate limitation of motion was assigned a 20 percent rating, and slight limitation of motion was assigned a 10 percent rating.  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5295 provided ratings for lumbosacral strain.  A 40 percent rating was assigned for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motions.  A 20 percent rating was assigned for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion and a noncompensable rating was assigned for lumbosacral strain with slight subjective symptoms only.  

Prior to September 23, 2002, Diagnostic Code 5293 provided for assignment of a 60 percent rating for pronounced IVDS; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  Severe, moderate, and slight IVDS were assigned 40, 20, and 10 percent ratings, respectively.  38 C.F.R. § 4.71a (2002).  

Revised effective September 26, 2003, Diagnostic Code 5293 provided that IVDS was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method resulted in a higher rating.  A 60 percent rating was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 40 percent rating was assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; a 20 percent rating was assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and a 10 percent rating was assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a (2003).  

Note (1) explained that for purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  

Note (2) directed the rater that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  It also directed the rater to evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.   

The revision effective September 26, 2003 did away with most of the different criteria for evaluating differently diagnosed spine conditions and created a General Formula for Diseases and Injuries of the Spine (General Formula) to be used unless IVDS is evaluated based on incapacitating episodes.  Ratings for IVDS based on incapacitating episodes did not substantively change from the September 23, 2002 revision.  Diagnostic Codes remained distinct but were renumbered from 5235 to 5243, with 5243 designated for IVDS, 5242 designated for degenerative arthritis of the spine, and 5238 designated for spinal stenosis.  The term "thoracolumbar spine" replaced the "lumbar spine" and "dorsal spine" terminology.  The General Formula ratings applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

For a veteran who does not have a service-connected cervical spine disability, the highest rating available under the General Formula is 50 percent rating, which is assigned for unfavorable ankylosis of the entire thoracolumbar spine.   A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, where the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 - 5243. (2014).  

Note (1) again directed the rater to rate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  

Note (2) (see also Plate V.) defined normal range of motion of the spine for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3) explained that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (5) explained that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The most appropriate neurological rating criteria for this case appears to be that found at 38 C.F.R. § 4.124a, Diagnostic Code 8520, for disability of the sciatic nerve.  Those criteria provide where there is complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or lost, an 80 percent rating is assigned.  Severe paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent disabling.  Moderately severe, moderate, and mild incomplete paralysis of the sciatic nerve are rated as 40, 20, and 10 percent disabling, respectively.  

Also considered are the criteria for rating disability of other potentially relevant peripheral nerves.  For such other nerves as the external popliteal nerve (common peroneal), internal popliteal nerve (tibial), and anterior crural nerve (femoral), incomplete paralysis warrants a 10 percent rating when mild, 20 percent rating when moderate, and 30 percent rating when severe.  38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8524, 8526.  The posterior tibial nerve is evaluated as 10 percent disabling for either mild or moderate incomplete paralysis, and as 20 percent disabling for severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8525.  

Moderate incomplete paralysis is required for a compensable (10 percent) rating for the musculocutaneous nerve (superficial peroneal) and anterior tibial nerve (deep peroneal).  38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8523.  Severe to complete paralysis is required for a compensable (10 percent) rating for the internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8527, 8528, 8529, 8530.  

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See Note under "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id. 

Under all versions of the rating schedule, Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  
      
      Facts and Analysis - Period Prior to January 27, 2003:

A November 1999 VA Compensation and Pension (C&P) examination report documents the Veteran's complaint of back pain that radiated into both legs in what the examiner referred to as the L5 distribution.  The Veteran reported that he was able to walk one block without significant leg pain and denied bowel or bladder changes.  On examination he was found to have decreased sensation at the left L5 distribution.  He had intact 5 out of 5 motor strength of all major muscle groups.  Deep tendon reflexes were 2 out of 4 and symmetric with down-going Babinski.  Straight leg raising was negative.  He had normal heel to toe gait.  Range of motion of the lumbar spine was to 80 degrees of forward flexion, 15 degrees of extension, 30 degrees of symmetric lateral flexion, and 35 degrees of symmetric lateral rotation.  This totals to 225 degrees of thoracolumbar combined range of motion.  X-ray results were included and the examiner diagnosed mechanical low back pain and lumbar spinal stenosis at L3-4 and L4-5 with neurogenic claudication and left radiculopathy.  

Claudication is limping or lameness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 373 (30th ed. 2003).  Neurogenic claudication is claudication accompanied by pain and paresthesias in the back, buttocks, and lower limbs that is relieved by stooping, caused by mechanical disturbances due to posture or by ischemia of the cauda equina.  Id. 

In a December 1999 addendum to the November 1999 examination report, the examiner stated that the Veteran had pain at the extremes of motion and underlined the word "extremes."  He explained that that the pain was in returning to the upright position from the full forward flexed position.  The examiner also stated that the Veteran had no demonstrable weakness, did not exhibit incoordination, and that he had fatigue with ambulation greater than two blocks.  

In a December 1999 letter, "L.S.," M.D. reported that he had treated the Veteran intermittently for the past 15 years.  He reported that the Veteran had undergone two surgeries on his lumbar spine and that he had lumbar radiculitis with left foot drop and chronic pain.  He reported that the Veteran had impotence and had recently undergone prostate surgery.  Dr. L.S. stated that his spinal problems may be a factor in his impotence.  

April 2000 lumbar spine x-rays showed multi-level degenerative disc disease with straightening of the normal lumbar lordosis and markedly narrowed space at the L4-5 level.  

The Veteran was hospitalized due to his service-connected lumbar spine disability in May 2000 because of his reports of pain and it was noted that he gave a history of neurogenic claudication.  The reported history of his disability at that time included that he was complaining of low back pain radiating in both lower extremities, left more than right.  Also documented was that recent MRI and CT studies showed progressive spinal canal stenosis above the level of previous surgeries and that because the Veteran had not improved with conservative treatment he decided to undergo a decompressive spinal procedure.  

Additional letters from Dr. L.S., dated in April and December 2000, document the Veteran's then recent history of back problems and include a statement that his peripheral neuropathy may possibly be related to his spinal disease.  

VA provided another C&P examination in October 2000.  The examination report documents that the Veteran described back and leg pain, weakness, and incoordination, fatigue in his lower extremities, and that he used a cane for balance.  He denied bowel or bladder dysfunction and reported that he could walk for half a block before getting leg pain.  Lumbar range of motion was to forward flexion to 90 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  This is a combined range of motion of the thoracolumbar spine of 180 degrees.  He had positive paraspinal muscular tenderness.  He was negative for straight leg raising, bilaterally.  He was neurologically intact in the bilateral lower extremities from L1 to S1 in the motor and sensory distribution, bilaterally.  The report includes that x-rays from May 2000 showed degenerative disc disease diffusely in the lumbar spine, greatest at L4/L5.  

In June 2007, the Board remanded the service-connected lumbar spine rating issues for a neurologic examination.  The Board remarked that the prior examinations in October 2000 and October 2005 were incomplete as to neurologic impairment and asked that the examine review the claims file and identify all neurologic deficits and comment on their severity.  

The examination was conducted in July 2007.  The examiner indicated review of the claims file, commented on present symptoms and responses to examination, and concluded that it is not clear that surgery should have been done at any level.  He commented that subsequent to the surgical procedures the Veteran had pain distributions that are most likely musculoskeletal and non-radiculopathic.  In a diagnoses section, the examiner stated that there was no neurological defects at any level.  He also provided that pseudo neurological features are clearly defined in relation to the left leg weakness, the collapsing effect at the knees, and the positive Waddell phenomenon.  

Based on all the evidence, the preponderance of evidence from this period is against a finding that the Veteran's service-connected lumbar spine disability approximated the criteria for rating higher than 20 percent during any portion of this period.  Of note, the revisions to the rating schedule for rating spine disabilities that were effective September 26, 2003 are not applicable to the period prior to January 27, 2003 and will not be discussed.  

The Veteran's symptoms did not approximate the criteria for a 40 percent rating under Diagnostic Code 5295.  Although there are two instances of the word "or" in the 40 percent criteria, the first "or" is clearly to provide an alternative to the words just preceding it and before the preceding comma.  The second "or" ("or some of the above with abnormal mobility on forced motions") clearly provided that not all of the preceding criteria are required if and only if there is abnormal mobility on forced motion; otherwise the language does not make sense.  Both of these derive from the plain language of the criteria.  The had some loss of lateral motion as shown by the range of motion measurements from the C&P examinations, and the April 2000 x-rays showed narrowing of the L4-L5 joint space.  He did not have positive Goldwaith's sign - he was found to be negative for straight leg raising during both C&P examinations.  Limitation of forward bending to 80 degrees is not marked limitation given that normal forward bending (flexion) is to 90 degrees.  There were no findings of listing of the whole spine to the opposite side.  For these reasons, a rating higher than 20 percent under Diagnostic Code 5295 was not approximated.  There is no evidence of abnormal mobility on forced motions.  

The meaning of severe, moderate and slight limitation of motion is informed by the later definitions of normal thoracolumbar spine range of motion and ratings for motion limited to certain measured motions in the revised criteria.  Additionally, as a matter of statutory construction, words are given their ordinary meaning.  The ordinary meaning of "severe" in the sense of degree of intensity or measure, is extreme, for example, extreme pain.  See Webster's New College Dictionary, Third Edition (2008), 1035.  

Comparing the findings most favorable to the Veteran from the VA examinations in 1999 to 2000 to the VA criteria for normal ranges of motion of the lumbar spine, at worst 80 out of 90 degrees of forward flexion or about 90 percent of full range of flexion, 15 out of 30 degrees of extension or 50 percent of full range of extension,  20 degrees out of 30 degrees of lateral flexion or about 66 percent of full lateral flexion, and 30 degrees out of 30 degrees of rotation or full rotation does not more nearly approximate or equate to severe limitation of motion of the lumbar spine, that is, findings at the extreme or opposite end of the range of motion.  Therefore the criteria for a rating higher than 20 percent based on limitation of motion were not met for the period prior to January 27, 2003 under any criteria. 

In considering range of motion, painful motion is a factor.  With regard to the examination in November 1999, the VA examiner emphasized in the December 1999 addendum to the examination report that the Veteran had pain at the extremes of motion in the lumbar spine, that the Veteran had no demonstrable weakness, and that he exhibited no incoordination.  While the VA examiner remarked that the Veteran had fatigue with ambulation greater than two blocks, such fatigue was not described as actually limiting the range of motion of the Veteran's lumbar spine to a severe degree.  Moreover, the VA examiner in October 2000 did not furnish clinical findings regarding factors that may have further decreased the range of motion of the lumbar spine.  

Although the Veteran reported that he had weakness and incoordination, the examiner's findings are more probative.  This is because the examiner's medical expertise puts him in a better position to determine what constitutes positive DeLuca factors than does the Veteran.  

Considering the foregoing findings, the Board finds that the evidence does not demonstrate that pain on use or during flare-ups results in additional functional limitation to the extent that the lumbar spine is severely limited in motion before January 27, 2003 under Diagnostic Code 5292.  

A rating higher than 20 percent is not warranted under the pre-September 23, 2002 version of Diagnostic Code 5293.  The Veteran's neurological symptoms were minimal and did not rise to the level of severe or pronounced IVDS.  Additionally, the July 2007 opinion is highly probative, at least to the time frame after the May 2000 surgery, that his reported neurological symptoms were not radiculopathic, providing highly probative evidence against this claim.

While Dr. L.S. speculated that his peripheral neuropathy may be related to his service-connected lumbar spine disability, other evidence from that period show that the Veteran had normal motor and sensory responses.  Dr. L.S. also speculated that the Veteran's impotence may be related to his lumbar spine disability the language from the 1999 C&P examination better links his impotence to the prostate surgery.  Simply stated, the best evidence in this case provides evidence against this contention.      

Dr. L.S. described the Veteran as having left foot drop and radiculitis but VA examined him twice during this period and there is indication that he had foot drop.  The VA examiner did find left radiculopathy and neurogenic claudication in 1999.   However, deep tendon reflexes were not listed as abnormal.  The May 2000 surgical report history shows simply that the Veteran had pain and that was the reason for the surgery.  The report does not show that he had symptoms that approximated severe or pronounced IVDS.  Moreover, he was found to be neurologically intact in the motor and sensory distribution for his entire lumbar spine during the October 2000 examination.  Even if he had more symptoms prior to the May 2000 surgery that were relieved by the surgery, the symptoms present before May 2000 did not approximate severe or pronounced IVDS.  Although there are numerous reports of back pain the evidence does not show that his pain resulted in severe or pronounced IVDS.  Therefore, the manifestations did not approximate the criteria for a rating higher than 20 percent under the pre- September 2002 version of Diagnostic Code 5293.  

There is no indication that the Veteran was prescribed bed rest for a period of at least 4 weeks during any applicable 12 month period so a higher rating based on incapacitating episodes pursuant to the September 2002 revision of Diagnostic Code 5293 is not warranted.  Nor do separate ratings for orthopedic and neurologic manifestations give rise to a combined rating higher than 20 percent pursuant to that September 2002 revised version of Diagnostic Code 5293.  Given the measured motion, the Veteran did not have more than slight limitation of motion of the lumbar spine and the evidence does not show that he had muscle spasm on extreme forward bending during that period.  While he had limitation of lateral spine motion, he did not have muscle spasm on extreme forward bending and the language of the criteria for the 20 percent rating clearly requires both.  For these reasons, a rating higher than 10 percent was not warranted for orthopedic manifestations.  The July 2007 examination report shows that that for the period after the May 2000 surgery he did not have radiculopathy, but even if his neurologic symptoms were related to his service-connected lumbar spine disability at most he had no more than mild incomplete paralysis of the left sciatic nerve during that period and no paralysis with regard to the right lower extremity.  

In this regard, even the mild incomplete paralysis is not shown by the record at the time of the September 2002 revision because the October 2000 examination showed no more than radiated pain and he was negative for straight leg raising and neurologically intact for the entire lumbar spine sensory and motor distributions.  Regardless, two 10 percent ratings would not combine to exceed the 20 percent rating already assigned during this period.  

For these reasons, the Board concludes that a rating higher than 20 percent is not warranted for any period prior to January 27, 2003.  Hence, the appeal as to this period must be denied.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

January 27, 2003 to October 26, 2005

VA treatment notes from February to December 2003 document the Veteran's reports of pain of his low back and neurological symptoms described as tingling and numbness and that he had tenderness over the bilateral lumbar paraspinal muscles.  

February 2003 notes document that he had he had 3 plus out of 5 strength grossly in the right lower extremity and 3 minus out of 5 strength grossly in the left lower extremity.  August 2003 notes document that the Veteran's left lower extremity strength was 4 out of 5 with give-way weakness and his right lower extremity motor strength was 5 out of 5.  Sensory was impaired to pin prick in the distal lower extremity in a glove stocking distribution.  September 2003 notes document the Veteran's report of low back pain with bilateral lower extremity radiation.  He reported that his left lower extremity symptoms were worse than his right.  He had diminished sensation to pin prick for both lower extremities, patellar reflexes were 2 plus on the right and 0 at the left, Babinski was equivocal bilaterally, motor strength was 4 out of 5 for the right lower extremity and 2 out of 5 for the left lower extremity.  December 2003 notes document that he was in a wheelchair due to bilateral knee problems and that he had urinary incontinence following transuretheral resection of the prostate.  

April 2004 notes document the Veteran's report of electrical pain of the low back that radiated into the lower extremities, left more than right.  Neurologically, he was described as having normal deep tendon reflexes and sensation bilaterally.  He had left lower extremity weakness, 4 out of 5, and was normal on the right.  Those notes again document that he was using a wheelchair due to knee pathology.  

Podiatry notes from November 2004 document a diabetic foot examination.  The Veteran reported that since is in-service injury he had diminished sensation on the left side as opposed to the right.  Neurologically, he had protective sensation intact as to the right foot, but diminished as to the left with hit and miss protective sensation of the left foot.  The Veteran reported this as a more dull sensation.  

July 2005 treatment notes refer mainly to the Veteran's left knee condition but also note that he had decreased sensation of the left lower leg that he reported was of long standing duration.  August 2005 treatment notes document routine diabetic screen examination of his feet during which he denied tingling or numbness of the feet.  October 2005 notes from one week prior to the October 26, 2005 C&P examination, include the comment that muscle spasms and gout attacks were preventing outside activities and that he was about to have another examination of his lumbar spine.  

The preponderance of evidence shows that rating higher than 40 percent is not warranted for a portion of the period from January 27, 2003 to October 26, 2005.  

There is no indication of ankylosis, so higher ratings are not available under the General Formula or Diagnostic Code 5289.  The evidence does not show that he had incapacitating episodes approximating 6 weeks during any 12 month period so a higher rating based on incapacitating episodes is not warranted.   

The preponderance of evidence is against a finding that his lumbar spine disability approximated pronounced IVDS under the pre-September 2002 version of Diagnostic Code 5293.  Although there were findings of absent patellar reflex and equivocal Babinski, there are also findings of normal deep tendon reflexes.  At times he reported no tingling or numbness.  This is not a picture approximating pronounced IVDS so a higher rating under the oldest version of 5293 is not warranted for this period.  Even beyond this analysis, the July 2007 examination report is evidence that the Veteran did not have radiculopathy and it is noted that he was being evaluated for diabetic effects on his lower extremity and connection has been established for peripheral neuropathy due to his diabetes mellitus, effective since June 2009.

The evidence does not show that separate ratings would provide a higher combined rating for his service connected lumbar spine disability even if his neurologic symptoms of the lower extremities were due to his service-connected lumbar spine disability.  Under the General Formula a rating higher than 10 percent is not warranted for orthopedic manifestations because there are no findings of a forward flexion equal to or less than 60 degrees or of a combined range of motion of the thoracolumbar spine of 120 degrees or less and there is no evidence that muscles spasm or guarding resulted in an abnormal gain or spinal contour.  

The analysis as to Diagnostic Code 5295 and 5292 and the DeLuca factors (including pain) is the same as the previous period of time analyzed (prior to January 27, 2003) because the evidence added after January 27, 2003 does not provide for any more favorable findings than those found based on the evidence of record as of January 27, 2003.  The evidence does not show more than slight limitation of motion of the lumbar spine and does not show spasm on extreme forward bending.  The evidence does not show that pain resulted in additional limitation of function, whether additional limited motion or additional IVDS.  

The lower extremity neurological findings from this period show no more than mild incomplete paralysis of the left lower extremity and not even mild incomplete paralysis of the right lower extremity.  This equates to one 10 percent rating for the left lower extremity and one 10 percent rating for orthopedic manifestations, which is less than the 40 percent rating already assigned.  

The reason that the Board arrives at these conclusions is that the evidence shows not only the absent reflex and somewhat significant symptoms in September 2003 but the normal reflexes and sensation and significantly greater strength just a few months later in April 2004.  Taking all of the symptoms and findings over a relatively short time frame yields a finding that the preponderance of evidence supports no more than a 10 percent rating for neurologic manifestations of the left lower extremity and not even a compensable rating for neurologic manifestations of the right lower extremity, which was generally found to be normal.  

For these reasons, the Board concludes that a rating higher than 40 percent is not warranted for any period between January 27, 2003 and October 26, 2005.  Hence, the appeal as to this period must be denied.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the AOJ must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Also considered by the Board is whether the collective effect of his other service connected disability makes his disability picture an exceptional or unusual one.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

The Veteran's service-connected lumbar spine disability does not present an exceptional or unusual disability picture for any period that is the subject of this decision.  The rating schedule provides for ratings for orthopedic as well as neurologic manifestations of lumbar spine disabilities and none of the claimed or shown manifestations during the appeal periods are other than orthopedic and neurologic.  Ratings higher than the 20 and 40 percent, for the respective periods on appeal, are available under the schedule if the criteria are met but the Veteran's manifestations are of less severity than what is required for the higher ratings during the relevant periods of time.  It cannot be said that the rating schedule does not address the disability level of his service connected lumbar spine disability during all periods on appeal.  The Veteran has a significant number of other service-connected disabilities, principally his psychiatric disability and those related to his service-connected diabetes mellitus.  Rating decisions show that he is compensated for those disabilities and is currently pursuing an appeal as to some of the ratings assigned for other disabilities.  The record does not show that those disabilities have a collective effect, when considered with his lumbar spine disability, that makes the lumbar spine disability picture unusual or exceptional.  As the rating schedule contemplates both the symptomatology and degree of disability resulting from his service-connected lumbar spine condition, remand for referral for extraschedular consideration is not warranted.  There is no reasonable doubt to be resolved in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in letters sent to the Veteran in May 2003, October 2004, and June 2007.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  

VA examinations conducted in November 1999 and October 2000, informed by the July 2007 examination, are adequate.  In the May 2005 brief, the Veteran's former representative contended that the October 2000 examination was inadequate.  The Board disagrees.  The examination report contains sufficient information to rate the Veteran's service-connected lumbar spine disability under all applicable criteria.  The November 1999 examination contains similar information.  These examinations are thus adequate for ratings purposes.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

A disability rating higher than 20 percent for service-connected lumbar spine disability is denied for the period prior to January 27, 2003.

A disability rating higher than 40 percent for service-connected lumbar spine disability is denied for the period from January 27, 2003 to October 26, 2005.  


REMAND

In a May 2014 rating decision, the RO decided 7 claims, as follows:  (1) It increased the rating assigned for PTSD from 50 percent to 70 percent, effective April 24, 2014; (2) it increased the rating assigned for diabetes mellitus type II with erectile dysfunction from 20 percent to 60 percent, effective September 23, 2011; (3) it increased the rating assigned for peripheral neuropathy of the right upper extremity from 10 percent to 20 percent, effective from April 17, 2014; (4)  It increased the rating assigned for peripheral neuropathy of the left upper extremity from 10 percent to 20 percent, effective from April 17, 2014; (5) it denied a rating higher than 10 percent for peripheral neuropathy of the right lower extremity; (6) it denied a rating higher than 10 percent for peripheral neuropathy of the left lower extremity; and (7) it continued the denial of service connection for prostate cancer.  

As to the diabetes mellitus issue, although 60 percent is the maximum schedular rating for diabetes mellitus, based on the most recent decisions of the Veteran's Court that does not foreclose a higher rating based on extraschedular consideration or an additional schedular rating based on erectile dysfunction.  

As to the prostate cancer issue, the RO had previously denied service connection for prostate cancer in a July 2010 rating decision and there is no indication in the claims file that he appealed the that determination.  Therefore new and material evidence is needed to reopen that claim.  

In August 2014, VA received a VA Form 21-0958, Notice of Disagreement (NOD) with some of the determinations in that May 2014 decision to the extent that they were unfavorable to the Veteran, specifically:  (1) the denial of a rating greater than 60 percent rating for diabetes mellitus type II with erectile function; (2) the denial of an effective date earlier than September 23, 2011 for the 60 percent rating for diabetes mellitus type II with erectile function; (3) the denial of an effective date earlier than April 17, 2014 for the grant of a 20 percent rating for peripheral neuropathy of the right upper extremity; (4) the denial of an effective date earlier than April 17, 2014 for the grant of a 20 percent rating for peripheral neuropathy of the left upper extremity; (5) the denial of a rating greater than 10 percent for peripheral neuropathy of the right lower extremity; (6) the denial of a rating greater than 10 percent for peripheral neuropathy of the left lower extremity; and (7) the denial of service connection for prostate cancer.  

The claims file is absent for issuance of a Statement of the Case (SOC) with regard to the August 2014 NOD and there is no indication that the disagreement has been resolved.  Therefore, on remand, the RO must furnish the Veteran and his representative with an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his representative an SOC in response to the NOD received in August 2014 with the April 2014 rating decision as to issues listed as (1) - (7) below.  Return the case to the Board only if and to the extent that the disagreement is not resolved and the appeal is perfected by the filing of a timely substantive appeal.   

(1)  Entitlement to a rating higher than 60 percent for diabetes mellitus type II with erectile dysfunction.

(2)  Entitlement to an effective date earlier than September 23, 2011 for the 60 percent rating for diabetes mellitus type II with erectile function.  

(3)  Entitlement to an effective date earlier than April 17, 2014 for the grant of a 20 percent rating for peripheral neuropathy of the right upper extremity associated with diabetes mellitus, type II with erectile dysfunction.  

(4)  Entitlement to an effective date earlier than April 17, 2014 for the grant of a 20 percent rating for peripheral neuropathy of the left upper extremity associated with diabetes mellitus, type II with erectile dysfunction

(5)  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II with erectile dysfunction.  

(6)  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II with erectile dysfunction.  

(7)  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for prostate cancer, and, if so, whether service connection is warranted.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


